Citation Nr: 0940636	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from June 2003 to January 2004; and from May 
2006 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2008, a 
statement of the case was issued in April 2009, and a 
substantive appeal was received in April 2009.   

The May 2008 rating decision also denied service connection 
for posttraumatic stress disorder (PTSD).  The Veteran 
initiated an appeal with regard to this decision.  However, 
the RO granted service connection for PTSD in an October 2008 
rating decision; as this was a full grant of the benefit on 
appeal, no further issue remains for the Board to address 
with respect to PTSD.  

A transcript of a September 2009 hearing before the 
undersigned Acting Veterans Law Judge, held via 
videoconference from the RO is associated with the Veteran's 
claims folder. 


FINDINGS OF FACT

1.  Currently diagnosed right knee chondromalacia and 
patellofemoral pain syndrome are related to an in-service 
injury.

2.  Currently diagnosed left knee chondromalacia and 
patellofemoral pain syndrome are related to an in-service 
injury.

3.  In a statement made at his September 2009 Board hearing 
before the undersigned, prior to promulgation of a decision 
on this appeal, the Veteran stated that he wished to withdraw 
from appellate status the issue of evaluation of tension 
headaches, currently rated 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee 
disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1023.303 (2009).

2.  The criteria for service connection of a left knee 
disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1023.303 (2009).

3.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to an initial 
evaluation in excess of 10 percent for tension headaches.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his September 2009 Board hearing, the Veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status his claim with 
regard to evaluation of tension headaches.  He affirmed this 
in writing.  Having met the requirements of 38 C.F.R. 
§ 20.204, the appellant has effectively removed this issue 
from appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.  


Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's September 2009 Board hearing, he testified 
that he was involved in combat convoys in Iraq.  On his way 
back from a mission, he was escorting trucks from base to 
base when one of the trucks hit his truck from behind.  He 
testified that the whole truck shifted and he hit his knees 
on the dashboard.  He further testified that he first sought 
treatment for knee injuries approximately five months after 
service.  From the time he was discharged to the time he 
first sought treatment, he testified that the symptoms were 
escalating; and that he didn't seek treatment until the pain 
was continuous.  He testified that he has not been in any 
other incidents or accidents to which his knee disability 
could be attributed.  

The Veteran submitted a statement from a fellow Marine (Sgt. 
J.C).  In it, Sgt. J.C. stated that during one of their 
missions, the Veteran's 7-ton was tasked to wire a disabled 
third country national truck (TCN).  However, "the TCN 
driver failed to engage the brakes on time and crashed into 
the rear of [the Veteran's] 7-ton truck.  In the following 
weeks, [the Veteran] complained that his knees would hurt 
after sitting for a long period of time."

In an August 2007 Post Deployment Health Reassessment, the 
Veteran expressed concerns regarding a blast or motor vehicle 
accident in service.

Service medical records reflect no findings of or complaints 
related to knee problems.  VA records following service, 
however, reveal that as early as June 2007, the Veteran 
reported right knee pain that began when he banged it on a 
truck during service.  An August 2007 treatment report 
reflects a history in which the Veteran hit both knees 
against a truck in February 2007.  He stated at that time 
that his right knee hurt far more than his left.  Outpatient 
treatment reports reflect that physical therapy was 
recommended in August 2007 (just three months after discharge 
from service).  Treating VA doctors related the current 
complaints to the reported in-service injury.    

The Veteran underwent a VA orthopedic examination in 
September 2007.  The Veteran once again complained of 
bilateral knee pain and attributed it to a February 2007 
incident in which he hit his knees against a truck in Iraq.  
After a thorough examination, the examiner diagnosed the 
Veteran with moderate bilateral patellofemoral syndrome; and 
mild bilateral chondromalacia of the patella.  There was no 
medical opinion rendered regarding the etiology of the 
disability.  

The preponderance of the evidence establishes that the 
Veteran sustained a bilateral knee injury in a motor vehicle 
accident in service.  He is competent to report the event, as 
is his fellow Marine.  While there is no contemporaneous 
documentation of the accident or injury, the lay statements 
are sufficient to establish the occurrence.

Further, the only medical opinions of record, from treating 
VA doctors, attribute the currently diagnosed right and left 
knee disabilities to the reported in-service accident.  There 
is no contrary opinion offered, and the positive opinions are 
based on an apparently accurate history.

Finally, the Veteran, even as a layperson, is competent to 
report ongoing knee symptoms since service, as they are 
observable even in the absence of specialized training or 
knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  He has described problems which began in service and 
became progressively worse after separation.  This continuity 
of problems supports the Veteran's claim.

As in-service injury, current disability, and a nexus between 
the two are shown by the great preponderance of the evidence, 
service connection for disabilities of the left and right 
knees is warranted.

	ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

The appeal for an initial evaluation in excess of 10 percent 
for tension headaches is dismissed.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


